DETAILED ACTION

1.	This Office Action is in response to the communications dated 01/25/2022.
Claims 1-20 are pending in this application.

Allowance / Reason for Allowance

2.	Claims 1-20 are allowed.
The followings are examiner’s statements of reasons for allowance: 
Claims 1-9:
None of the references of record teaches or suggests the claimed semiconductor device structure (in combination(s) as set forth in the claim(s)) comprising:
	a first inner gate spacer and in direct contact with the first fin structure, wherein a topmost surface of the first inner gate spacer is in direct contact with a bottommost surface of the first fin structure.

Claims 10-15:
None of the references of record teaches or suggests the claimed semiconductor device structure (in combination(s) as set forth in the claim(s)) comprising:
“a second device formed over the first device, wherein the second device comprises a plurality of second nanostructures stacked in a vertical direction, each of the second nanostructures has a second height, and the first height is greater than the second height;” and 


Claims 16-20:
None of the references of record teaches or suggests the claimed semiconductor device structure (in combination(s) as set forth in the claim(s)) comprising:
	wherein the first gate stack is different and separated from the second gate stack, and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/838,198Docket No.: 0941-4188PUS2 Reply dated January 4, 2022Page 6 of 9 Reply to Office Action of October 6, 2021 wherein the first inner gate spacer is between the first gate stack and the second gate stack.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
January 29, 2022